Applicant filed amendments with accompanying remarks and arguments on July 26, 2022, the subject of the instant action. 
Claims 1-20 are pending and all are rejected. Claims 1, 8 and 15 are independent.
FINAL REJECTION, SECOND DETAILED ACTION
Status of Prosecution
The present application 17/393,235, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed in the Office on August 3, 2021, and claims priority to provision application 63/168,511 filed on March 31, 2021.
Applicant filed amendments with accompanying remarks and arguments on July 26, 2022, the subject of the instant action. 
Claims 1-20 are pending and all are rejected. Claims 1, 8 and 15 are independent.
Response to Remarks and Arguments
Examiner thanks Applicant for the remarks and arguments made in response to the last Office Action.
First, regarding the § 112 rejections, Examiner has considered the arguments and the amended language and finding them sufficient to traverse, has withdrawn the rejections.
Second, turning to the arguments made by Applicant and the amendments, Examiner has maintained the rejection with the additional clarification and adjusted rejection as noted below. Specifically, it appears that Applicant contends that the primary reference of Jain fails to each the amended language of mixing audio from one or more second rooms into an audio channel corresponding to participant audio for the first room (emphasis added). (Remarks: pp. 6-7). Specifically, Applicant argues that Jain discloses that the source of a signal does not receive its own signal back. (Remarks: p. 7, citing Jain, par. 0023). 
Examiner notes however, that there is no requirement in the claims that the first room receive its own signal back; the claim merely requires that participant audio from one or more second rooms to be mixed into the audio channel corresponding to the participant audio for the first room, which Jain teaches. (Jain: Fig. 2, par. 0024, a virtual room [110] for conferencing is created from locations [104], [106] and [108] and a mixer [102] mixes the media signals (i.e. audio channel) for that first virtual room while in a muted state, only members of Group A will receive the mixed signals of 202 AND 208 for instance, which is a mixing in the audio from at least the other room, Examiner notes even the unmuted state would satisfy the claim as presented).
The remaining arguments are directed towards similar arguments for the dependent or similar claims and they are similarly not cured.
The claims stand rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-11 and 14-18 are rejected under 35 USC § 102(a)(1)  as being anticipated by Jain et al. (“Jain”), United States Patent Application Publication 2009/0216835 published on August 27, 2009.

As to Claim 1, Jain teaches: A method, comprising: 
providing, in association with designing a first room for virtual conferencing, display of a user interface for mixing participant audio from one or more second rooms into an audio channel corresponding to participant audio for the first room (Jain: Fig. 2, par. 0024, a virtual room [110] for conferencing is created from locations [104], [106] and [108] and a mixer [102] mixes the media signals (i.e. audio channel) for that first virtual room while in a muted state, only members of Group A will receive the mixed signals of 202 AND 208; par. 0025, the virtual room [110] is composed of two different physical locations [104] and [106], so par. 0034-35, the user interface [302] is in communication with the mixer [102] to receive data regarding the session); 
receiving indication of user input via the user interface, the user input corresponding to settings for mixing the participant audio from the one or more second rooms into the audio channel corresponding to the participant audio for the first room (Jain: par. 0034-35, the user interface [302] is in communication with the mixer [102] to receive data regarding the session); and 
causing, based on the settings and during virtual conferencing within the first room the participant audio from one or more second rooms to be mixed into the audio channel corresponding to the participant audio for the first room (Jain: par. 0028, the mixer [102] distributes the media stream based on the settings selected).

    PNG
    media_image1.png
    480
    637
    media_image1.png
    Greyscale

As to Claim 2, Jain and Tse teach the elements of Claim 1.
Jain further teaches: storing the settings in association with the first room (Jain: Fig. 7, [702], the conference is created initially prior to many of the other steps; par. 0046, parameters may be stored in memory).

    PNG
    media_image2.png
    713
    276
    media_image2.png
    Greyscale

As to Claim 3, Jain teaches the elements of Claim 1.
Jain further teaches: wherein audio presented in the first room includes at least one audio source that is separate from the mixing of the participant audio (Jain: par. 0020, an announcement may be made when a participant mutes the virtual room, which is an audio source separate from the mixing of the participant audio).  
As to Claim 4, Jain teaches the elements of Claim 1.
Jain further teaches: wherein the settings include a setting identifying the one or more second rooms from plural available rooms (Jain: par. 0064, there are settings for volume levels for each of the rooms, including a second group).  

As to Claim 7, Jain and Tse teach the elements of Claim 1.
Jain further teaches: wherein the settings include a setting specifying an audio level for the audio channel (Jain: par. 0064, there are settings for volume levels for each of the rooms and therefore audio channels).  

As to Claim 8, it is rejected for similar reasons as Claim 1. Jain further teaches a processor and memory in conjunction to execute the steps of claim 1 (Jain: par. 0023).

As to Claim 9, it is rejected for similar reasons as Claim 2.
As to Claim 10, it is rejected for similar reasons as Claim 3.
As to Claim 11, it is rejected for similar reasons as Claim 4.
As to Claim 14, it is rejected for similar reasons as Claim 7.

As to Claim 15, it is rejected for similar reasons as Claim 1 and 8.
As to Claim 16, it is rejected for similar reasons as Claim 2.
As to Claim 17, it is rejected for similar reasons as Claim 3.
As to Claim 18, it is rejected for similar reasons as Claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 12-13 and 19-20  are rejected under 35 USC § 103  as being unpatentable by Jain et al. (“Jain”), United States Patent Application Publication 2009/0216835 published on August 27, 2009 in view of Matsui et al. (“Matsui”), Japanese Patent Publication JP 2005151044A published on June 9, 2005.

As to Claim 5, Jain teaches the elements of Claim 1.
Jain may not explicitly teach: wherein the settings include a setting specifying a number of participants to sample with respect to mixing the participant audio.  
Matsui teaches in general concepts related to mixing multiple voices on a communication network (Matsui: par. 0001 (referring to EPO-translated description)). Specifically, Matsui teaches that mixing the voice data uses digitally sampled voice data from a plurality of participants as a sample at predetermined time intervals (Matsui: par. 0010). While Matsui does not teach the setting of the number of participants to be set via a user interface, Matsui does note that the number of participants in a conference call is retained (Matsui: par. 0032, at step [41]). This number is then used to manage how many samples are to be taken (Matsui: par. 0042, line 1265 of translated description).
It would have been obvious and predictable to a person having ordinary skill in the art a time before the effective filing date of the claimed invention to have modified the Jain device by using the settings defining the groups as the number of participants to sample with respect to mixing the participant audio as taught and suggested by Matsui. Such a person would have been motivated to do so to affect the mixing nature and quality of the virtual conference for better control.

As to Claim 6, Jain teaches the elements of Claim 1.
Jain may not explicitly teach:  wherein the settings include a setting specifying a rotation time for sampling participants with respect to mixing the participant audio.  
Matsui teaches in general concepts related to mixing multiple voices on a communication network (Matsui: par. 0001 (referring to EPO-translated description)). Specifically, Matsui teaches that mixing the voice data uses digitally sampled voice data from a plurality of participants as a sample at predetermined time intervals (Matsui: par. 0010). Examiner asserts the predetermined time intervals are a rotation time for sampling participants.
It would have been obvious and predictable to a person having ordinary skill in the art a time before the effective filing date of the claimed invention to have modified the Jain device by using the settings defining the groups as the number of participants to sample with respect to mixing the participant audio as taught and suggested by Matsui. Such a person would have been motivated to do so to affect the mixing nature and quality of the virtual conference for better control.

As to Claim 12, it is rejected for similar reasons as Claim 5.
As to Claim 13, it is rejected for similar reasons as Claim 6.
As to Claim 19, it is rejected for similar reasons as Claim 5.
As to Claim 20, it is rejected for similar reasons as Claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Erhart et al., US Patent Application Publication 2011/0200183 (August 18, 2011) (describing conference endpoint user interfaces to control volume levels).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916. The examiner can normally be reached M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/            Primary Examiner, Art Unit 2174